DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-059502, filed on 24 March 2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a filamentary member configured to contact”, “a rotation member configured to rotate”, and “a drive unit” in claim 1-20.

“a filamentary member”, can be understood as a “thread or wire” as disclosed on ¶20. 
“a rotation member configured to rotate”, ¶56-58 of the specification discloses that the rotation member includes a plurality of walls which come into contact with water. And
“a drive unit”, ¶27 discloses that the drive unit can correspond to a motor 5 and ¶49 discloses an embodiment which uses a “water stream W is used as a rotation drive unit instead of the motor 5”. This water stream drive unit instead uses a rotation part 13e which includes wall parts 13g that receive the water stream W where the “water imparts the rotation driving force that rotates the rotation member 13 as well as the water is used as a cleaning fluid for the lens C1“, ¶56-58, which describes how the structure of the water based drive unit is effected by the supplied fluid. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1,2,5,9,11,15 rejected under 35 U.S.C. 102(a)(1) as being taught by Ghannam; Mahmoud Yousef et al. (US 20170210351 A1) 
Regarding claim 1, Ghannam teaches, 
A cleaning device that cleans a light transmission member (¶6, “wiping elements across the camera lens”) provided on a camera, (title, “EXTERIOR VIEW CAMERA WASHER SYSTEM”) the cleaning device comprising: 
5a filamentary member (¶50 and Fig. 4C, “wiper 440”) configured to contact the light transmission member; (¶52 and Fig. 4C, “wiper 440” that swipes “across camera lens 405”) and 
a rotation member (¶50-52 and Fig. 4C, “slot or track 430”) configured to rotate the filamentary member (¶52, “wiper 440”) such that the filamentary member moves along a surface of the light transmission member (¶52, movement of second wiper anchor 422 along track 430 “causes wiper 440 to stretch across and swipe across camera lens 405”) with the filamentary member in contact with the 10light transmission member. (¶52 and Fig. 4C, movement of second wiper anchor 422 along track 430 causes wiper 440 to stretch across and “swipe across camera lens 405 to push away dust, dirt, debris, snow, and water, etc. away from the surface of camera lens 405”)

Regarding claim 2, Ghannam teaches the limitation of claim 1,
	Ghannam teaches additionally, 
(¶50-53 and Fig. 4C, “track 430” as depicted in Fig. 4C as encircling the lens 405 in a track ring which holds both “First wiper anchor 420” in a fixed position and “Second wiper anchor 422” moveable along the track 430)
the filamentary member is held on the rotation member, (¶52, “Wiper 440 comprises an elastic material that extends from first wiper anchor 420 to second wiper anchor 422”) and  
15the cleaning device (¶55 and Fig. 4D, “camera washing system 400”) includes a drive unit (¶55, “motor 485”) configured to rotate the rotation member. (¶56 and Fig. 4D, “wiper 440 may be made across camera lens 405 in a single command cycle of motor 485”)

Regarding claim 5, Ghannam teaches the limitation of claim 1,
	Ghannam teaches additionally,  
an elastic part (¶52, “first wiper anchor 420 to second wiper anchor 422”) provided between the filamentary member and the rotation member. (¶52, “first wiper anchor 420 to second wiper anchor 422” from which the wiper 440 extends from and the “First wiper anchor 420 is configured to lie in a fixed position in or near track 430” and the “second wiper anchor 422 is configured to be moveable along track 430” which positions the anchors between the wiper and track)

Regarding claim 9, Ghannam teaches the limitation of claim 1,
Ghannam teaches additionally,  
the filamentary member (¶52 and Fig. 4C, “wiper 440”) is provided at a position displaced from 25a focal point of the light transmission member. (¶50-52, and Fig. 4A, “wiper 440” positioned away from the “camera lens or cover 405” as depicted in Fig. 4A which “permits an unobstructed view for the optics of camera 402 to capture the scene” while wiper 440 is not swiped “across camera lens 405”) 

Regarding claim 11, dependent on claim 2, it is similar to the limitations of claim 5, dependent on claim 1. Refer to rejection of claim 5 to teach rejection of claim 11.

Regarding claim 15, dependent on claim 2, it is similar to the limitations of claim 9, dependent on claim 1. Refer to rejection of claim 9 to teach rejection of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3,6,12,17,20 rejected under 35 U.S.C. 103 as being unpatentable over Ghannam; Mahmoud Yousef et al. (US 20170210351 A1) in view of LOPEZ GALERA; Robert et al. (US 20150344001 A1)

Regarding claim 3, Ghannam teaches the limitation of claim 1,
	Ghannam teaches additionally,
rotation member rotates the filamentary member (¶52, movement along “track 430 causes wiper 440 to stretch across and swipe across camera lens 405”)
	But does not explicitly teach the additional limitation of claim 3,
	However, Lopez teaches additionally,  
rotation member rotates by 20reception of a water stream. (¶52,69, Fig. 2 and 5, “plurality of blades 27 is arranged to cooperate with the washer fluid to rotate the protruding part 20 around the opening 12” such that “washer fluid flow impinges at least one of the plurality of blades 27, causing rotation of the protruding part 20”)
It would have been obvious to one with ordinary skill to understand at the time of filing the claimed invention to combine a cleaning system of Ghannam with the Cleaning system of Lopez which uses fluid flow to rotate the cleaning process. This allows for a cleaning system which does not obstruct the field of view while in a non-operative state. Additionally, even though the prior art discloses a washer fluid, it should be understood that it is similar to water.

Regarding claim 6, Ghannam teaches the limitation of claim 1,
	Ghannam teaches additionally,
filamentary member and the rotation member (¶50, “washing system 400 “ including the “slot or track 430, and wiper 440”) are positioned relative to the light transmission (¶50, “washing system 400 “ including the “slot or track 430, and wiper 440” to clean camera lens or cover 405”)
	But does not explicitly teach the additional limitation of claim 6,
	However, Lopez teaches additionally,  
Cleaning members are attachable to and detachable from the light transmission member. (¶28, “housing further comprises an attachment mean adapted to detachably attach the cleaning device to an optic surface”) 
It would have been obvious to one with ordinary skill to understand at the time of filing the claimed invention to combine a cleaning system of Ghannam with the mounting of Lopez which allows for detachable mounting of the cleaning device. This makes for a flexible design to optic sensor housing variations without damaging the optic. 

Regarding claim 12, dependent on claim 2, it is similar to claim 6, dependent on claim 1. Refer to rejection of claim 6 to teach rejection of claim 12. 

Regarding claim 17, dependent on claim 3, it is similar to claim 5, dependent on claim 1. Refer to rejection of claim 5 to teach rejection of claim 17. 

Regarding claim 20, dependent on claim 3, it is similar to claim 9, dependent on claim 1. Refer to rejection of claim 9 to teach rejection of claim 20. 

Claim 4,8,10,14 rejected under 35 U.S.C. 103 as being unpatentable over Ghannam; Mahmoud Yousef et al. (US 20170210351 A1) in view of Tani; Naosuke et al. (US 20150185428 A1)
Regarding claim 4, Ghannam teaches the limitation of claim 1,

	However, Tani teaches additionally,  
a thickness of the filamentary member is 0.01 mm or more and 250.10 mn or less. (¶98,104, and 110, “composite fiber” has a “thickness of 0.10mm”, “thickness of 0.09mm”, or “thickness of 0.08mm”)
It would have been obvious to one with ordinary skill to understand at the time of filing the claimed invention to combine a cleaning system of Ghannam with the fibers of Tani which uses fibers of thicknesses below 0.1mm thick. These kinds of fibers are durable and can maintain their shape, while also being very thin.  

Regarding claim 8, Ghannam teaches the limitation of claim 1,
	Ghannam teaches additionally, 
the filamentary member contacts the light transmission member with the filamentary member pulled, (¶52, “wiper 440” stretches “across and swipe across camera lens 405”)
	But does not explicitly teach the additional limitation of claim 8,
	However, Tani teaches additionally,   
the tension load of the filamentary member is 0.2 N or more and 201.5 N or less. (¶90 “composite fiber” under “tension of 0.49 N”)
It would have been obvious to one with ordinary skill to understand at the time of filing the claimed invention to combine a cleaning system of Ghannam with the fibers of Tani which uses fibers of thicknesses below 0.1mm thick. These kinds of fibers are durable and can maintain their shape, while also being very thin.  



Regarding claim 14, dependent on claim 2, it is similar to claim 8, dependent on claim 1. Refer to rejection of claim 8 to teach rejection of claim 14. 

Claim 7,13 rejected under 35 U.S.C. 103 as being unpatentable over Ghannam; Mahmoud Yousef et al. (US 20170210351 A1) in view of Gaw; Kevin O'Brien (US 20160167092 A1)
Regarding claim 7, Ghannam teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 7,
	However, Gaw teaches additionally,  
the filamentary member is black. (¶42, “bristle filaments can have up to 30% carbon black content”)
It would have been obvious to one with ordinary skill to understand at the time of filing the claimed invention to combine a cleaning system of Ghannam with the filaments of Gaw which are carbon black. This allows for allowing electrical conductivity to safely brush potential electrostatic build up.

Regarding claim 13, dependent on claim 2, it is similar to claim 7, dependent on claim 1. Refer to rejection of claim 7 to teach rejection of claim 13. 

Claim 16,19 rejected under 35 U.S.C. 103 as being unpatentable over Ghannam; Mahmoud Yousef et al. (US 20170210351 A1) in view of LOPEZ GALERA; Robert et al. (US 20150344001 A1) in view of Tani; Naosuke et al. (US 20150185428 A1)


Regarding claim 19, dependent on claim 3, it is similar to claim 8, dependent on claim 1. Refer to rejection of claim 8 to teach rejection of claim 19. 

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Ghannam; Mahmoud Yousef et al. (US 20170210351 A1) in view of LOPEZ GALERA; Robert et al. (US 20150344001 A1) in view of Gaw; Kevin O'Brien (US 20160167092 A1)
Regarding claim 18, dependent on claim 3, it is similar to claim 7, dependent on claim 1. Refer to rejection of claim 7 to teach rejection of claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483